UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-2458


SANDRA S. FORQUER,

                Plaintiff - Appellant,

          v.

SAMUEL I. WHITE, P.C.; JOHN E. DRISCOLL, III; LAURA D.
HARRIS; DANIEL J. PESACHOWITZ; DEENA L. REYNOLDS, Substitue
Trustees; ROBERT H. HILLMAN, Esquire; LAW OFFICE OF JEFFREY
B. SHULTZ, ESQ.; DOMINION RENTAL HOLDINGS, LLC; CIRCUIT
COURT FOR HARFORD COUNTY; ANGELA M. EAVES; JAMES REILLY,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:16-cv-03795-ELH)


Submitted:   March 30, 2017                 Decided:   April 3, 2017


Before TRAXLER and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sandra S. Forquer, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Sandra       S.   Forquer     appeals      the    district       court’s     order

dismissing her civil complaint for failure to state a claim upon

which    relief    may    be    granted   and    a    subsequent      order     denying

reconsideration.          We    have   reviewed       the    record    and    find   no

reversible error.         Accordingly, we affirm for the reasons stated

by the district court.           Forquer v. White, No. 1:16-cv-03795-ELH

(D. Md. filed Dec. 2, 2016 & entered Dec. 5, 2016; Dec. 15,

2016).     We grant Forquer leave to proceed in forma pauperis on

appeal.     We dispense with oral argument because the facts and

legal    contentions      are    adequately     presented      in     the    materials

before    this    court   and    argument     would    not    aid   the     decisional

process.

                                                                              AFFIRMED




                                          2